Title: To George Washington from Samuel Fraunces, 4 December 1783
From: Fraunces, Samuel
To: Washington, George


                        
                            Sir
                            New York Decr 4th 83
                        
                        I cannot but with heartfelt anxiety think of your leaving so soon your sincere friends, together with your
                            humblest of servants. However reluctant, we must acquiesce, since it is the resolution of one of the
                            first and best of men. Your extreme goodness and generosity will pardon any impropriety in this small
                            Address since the motive rises from the overflowings of a gratefull heart.
                        Let me intreat your Excellency to accept the sincere wishes of one who is proud to say he has been but too
                            much Honored—for which you have the constant prayers of a numerous 
                                illegible which a sensibility and a thorough knoledge of your kindnesses
                            inspires.
                        And that all happiness in this life may attend you & your good family; and every thing the Blessed
                            expect from  and the sincere and daily prayers of Your Excellency’s intirely devoted Servant
                        
                            Samuel Fraunces
                        
                        
                            N.B. I most earnestly beg your Excellency will order about the Carriage of a small piece of Shell Work
                                which I have lately compleated for Mrs Washington purposely—whose acceptance of it will confer the greatest Honor on
                                me—the feild is Hector and Andromache adorned with Shell Flowers the collection of a number of
                                years—I have but one more wish, that is at any time your Excellencys commands are laid on me, to think they will be
                                undertaken with the greatest pleasure & that I always shall be as I am at present—I dare hope your Excellency
                                sooner or later will not deprive my family & self the satisfaction of hearing of yr health.
                        
                        
                            S. Fraunces
                        
                    